Case 1:17-cv-03257-TWP-MPB Document 93-14 Filed 04/01/19 Page 1 of 1 PagelD #: 559

GOSSER, BRIAN LEE Enc#l6047789 MR#276387 Type O EMR 3/3/2016 Visit Information 3/4/2016

Henry County Hospital!

1000 N 16th St.
NEW CASTLE IN 47362

 

Soarian® Tracking Board Discharge Report - Discharge Instructions

 

Name:

DOB:

Age/Sex:

Arrival Date/Time:
Provider:

Primary Care Physician:
PCP Phone Number:

 

Brian Les Gosser WRN: 276387
06/24/1983 Patient ID: 16047789
32Y/M MPI: 276387

DB/OB/2016 22:42
Lindsay T Zimmerman, MD

 

 

 

Visit Information

 

You were seen In the Henry County Hospital Emergency Department.

- Arrival Date/Time:

Your chief complaint was:

Your diagnosis ts:

03/03/2016 at 10:42 pm
SOB, chest pain

Pleural Effusion, Acute renal failure, sepsis, Liver injury

 

Names ‘Brian Lee Gosser

© 2003-2016 Siemens Medical Solutions USA, Inc. All rights rasarved,
Crystal Reports © 2046 Business Objects SA. All rights reserved,

.Page 1 of i

MRN: = 276387 Patlant1D: 16047786

Discharge Instructions Page 7 of 1

Printed By: JS - Job Scheduter
Printed On: 04-Mar-16 07:03

GOSSER_000238

 

 
